Citation Nr: 1422464	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-05 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left elbow disability.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right arm disability.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right wrist disability.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hand disability.  

5.  Entitlement to service connection for a neck disability.

6. Entitlement to service connection for a thoracic spine disability.  
7.  Whether the RO properly reduced the Veteran's rating for her service-connected low back disorder from 40 to 20 percent, effective December 1, 2010.  .  

8.  Entitlement to an increased rating for lumbosacral strain with subsequent degenerative disc disease.  

9. Entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity.  

10. Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity.  

11. Entitlement to a total rating due to unemployability caused by service-connected disabilities (TDIU)  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from October 1978 to December 1981.  Her primary duties were as a Psychiatric Specialist.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from RO rating decisions issued in May and October 2010.  

In July 2012, during the course of the appeal, the Veteran had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  During that conference, the Veteran raised contentions to the effect that service connection was warranted for a left hand disorder, a left knee disorder, a right knee disorder, and bilateral plantar fasciitis.  Those claims have not been certified to the Board on appeal nor have they otherwise been developed for appellate purposes.  Therefore, the Board has no jurisdiction over those claims, and they will not be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2013).  However, they are referred to the RO for appropriate action.

After reviewing the record, the Board finds that additional development of the record is warranted with respect to the Veteran's claims of entitlement to service connection for a cervical spine disorder and a thoracic spine disorder, as well as the claim of entitlement to a TDIU.  The Board also finds potential claims of entitlement to a rating in excess of 10 percent, each, for radiculopathy of the left and right lower extremities.  Accordingly, those issues and potential issues are addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in May 2006, denied the Veteran's claim of entitlement to service connection for a left elbow disorder.

2.  Evidence associated with the record since the May 2006 decision is either cumulative or redundant and, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for a left elbow disorder.  

3.  In an unappealed rating decision, dated in April 2006, denied the Veteran's claim of entitlement to service connection for a right arm disorder.

4.  Evidence associated with the record since the April 2006 decision is either cumulative or redundant and, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for a right arm disorder.  

5.  In an unappealed rating decision, dated in May 2006, denied the Veteran's claim of entitlement to service connection for a right wrist disorder.

6.  Evidence associated with the record since the May 2006 decision is either cumulative or redundant and, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for a right wrist disorder.  

7.  In an unappealed rating decision, dated in May 2006, denied the Veteran's claim of entitlement to service connection for a right hand disorder.

8.  Evidence associated with the record since the May 2006 decision is either cumulative or redundant and, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for a right hand disorder.  

9.  From September 25, 1992 through November 22, 2005, a 40 percent rating was in effect for the Veteran's service-connected lumbosacral strain with radiculopathy.  

10. In a May 2010 rating decision, the RO granted service connection radiculopathy of the right and left lower extremities and granted a 10 percent disability rating for each, effective November 23, 2005.  

11. In its May 2010 rating decision the RO granted entitlement to service connection for lumbosacral strain with degenerative disc disease and assigned a 40 percent disability rating, effective November 23, 2005.  

12. In its May 2010 rating decision, the RO proposed to reduce the Veteran's rating from 40 percent to 10 percent for her service-connected lumbosacral strain with degenerative disc disease.  

13. In September 2010, the RO reduced the Veteran's rating for lumbosacral strain with degenerative disc disease from 40 to 10 percent, effective December 1, 2010.  

14. With respect to the Veteran's lumbosacral strain with degenerative disc disease, the evidence of record does not demonstrate material improvement which has been sustained under the ordinary conditions of life.  

15.  The Veteran's lumbosacral strain with subsequent degenerative disc disease is manifested primarily by pain, flexion from 0 degrees to 46 degrees, and a combined range of thoracolumbar spine motion of 167 degrees.  


CONCLUSIONS OF LAW

1.  The RO's May 2006 rating decision, which denied the veteran's claim of entitlement to service connection for a left elbow disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  New and material evidence has not been submitted to reopen the Veteran's claim of entitlement to service connection for a left elbow disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The RO's April 2006 rating decision, which denied the Veteran's claim of entitlement to service connection for a right arm disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

4.  New and material evidence has not been submitted to reopen the Veteran's claim of entitlement to service connection for a right arm disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  The RO's May 2006 rating decision, which denied the Veteran's claim of entitlement to service connection for a right wrist disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

6.  New and material evidence has not been submitted to reopen the Veteran's claim of entitlement to service connection for a right wrist disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

7.  The RO's May 2006 rating decision, which denied the Veteran's claim of entitlement to service connection for a right hand disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

8.  New and material evidence has not been submitted to reopen the Veteran's claim of entitlement to service connection for a right hand disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

9.  The criteria have been met for restoration of a 40 percent rating for lumbosacral strain with degenerative disc disease, effective December 1, 2010.  38 U.S.C.A. §§ 1155, 5103, 5013A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105(e), 3.344(a), (b) (2013). 
10.  The criteria have not been met for a rating in excess of 40 percent for lumbosacral strain with degenerative disc disease.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.105(e), 3.344(a), (b), 4.71a, Diagnostic Code 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist her in the development of the issues of entitlement to service connection for a left elbow disability, a right arm disability, a right wrist disability, and a right hand disability, as well as the claim for an increased rating for lumbosacral strain with degenerative disc disease.  

In December 2009 and March 2010, the VA received the Veteran's claims.  Following the receipt of those claims, the VA informed her of the criteria for service connection and for increased ratings.  In particular, the VA informed the Veteran that in order to establish an increased rating for her service-connected disabilities, the evidence had to show that such disabilities had worsened and the manner in which such worsening had affected her employment and daily life.  38 U.S.C.A. § 5103(a).  VA also set forth the criteria, generally, for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  In addition, the VA notified the Veteran of the information and evidence necessary to substantiate and complete her claims, including the evidence to be provided by the Veteran, and notice of the evidence VA would attempt to obtain.  

The Veteran's first claim entitlement to service connection for a left elbow disability, a right arm disability, a right wrist/hand disability were initially denied by the RO in April and May 2006.  The Veteran was notified of each of those decisions, as well as her appellate rights.  However, she did not file a notice of disagreement with which to initiate an appeal.  Therefore, those decisions became final under the law and regulations then in effect.  38 U.S.C. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2006).  The Veteran now seeks to reopen those claims.  

In December 2009, the Veteran filed a claim of entitlement to an increased rating for lumbosacral strain with degenerative disc disease.  

Following the receipt of her claims, the VA notified the Veteran of the information and evidence necessary to substantiate and complete her claims, including the evidence to be provided by the Veteran, and notice of the evidence VA would attempt to obtain.  VA informed her of the criteria for service connection and set forth the criteria, generally, for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  The VA informed the Veteran that in order to establish an increased rating for her service-connected low back disorder, the evidence had to show that such disability had worsened and the manner in which such worsening had affected her employment and daily life.  38 U.S.C.A. § 5103(a).  

With respect to her application to reopen claims of entitlement to service connection for a left elbow disability, a right arm disability, a right wrist disability, and a right hand disability. VA informed the Veteran of the bases for the prior denials and advised her of the evidence necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The VA also informed her of the evidence necessary to support the underlying service connection claims.  

Following the notice to the Veteran, the VA fulfilled its duty to assist her in obtaining identified and available evidence necessary to substantiate her claims.  The VA obtained or ensured the presence of the Veteran's service treatment records; records reflecting her treatment by private health care providers from May 1985 to March 1989; records reflecting her treatment by or through Providence Hospital from June 1990 through February 1991; records reflecting her treatment by or through Dr. T. C. from October 1993 through June 1994; records reflecting her treatment at or through the Whitehall Health Center from April 1995 through February 1997; records reflecting her VA treatment from October 1995 through June 2011; an August 1997 statement from a former employer; records reflecting her treatment at the Landrum Family Health Center from September 2001 through April 2002; records reflecting her treatment by or through Dr. E. P. from October 2003 through December 2005; records reflecting her treatment by or through by Family Physicians of Landrum from October 2006 through August 2009; a June 2007 report from Open MRI of Simpsonville; the Veteran's records from the Social Security Administration; the July 2012 transcript of the Veteran's video conference with the undersigned Veterans Law Judge; a July 2012 medical form from the United States Department of Labor; an August 2012 statement from E. F. O.; a September 2012 report from W. M. D., D.C.; reports from a VA physician, dated in September 2012; and records reflecting the Veteran's radiographic studies in September and October 2012.  

The transcript of the Veteran's July 2012 video conference shows that the Veterans Law Judge explained the issues fully and suggested the submission of evidence that the claimant may have overlooked and that would be advantageous to her position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veterans Law Judge left the record open for 60 days, so that the Veteran could submit additional evidence to support her claim.  The Veteran submitted additional evidence.  The conduct of the hearing was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2).  Therefore, there was no prejudice to the Veteran's claim as a result of the conduct of that hearing.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

In May 1983; June 1986; May 1990; November 1992; August 1997; February and May 2006; January, April, and June 2010; and April 2011, the VA examined the Veteran to determine the nature and etiology of any disorders of the left elbow, right hand, right wrist, and right arm as well as the severity of her service-connected lumbosacral strain with subsequent degenerative disc disease.  

The VA examination reports in whole are medically competent, factually informed and responsive to the factual and legal issues presented. See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of her appeal.  She has not identified any outstanding evidence which could support her claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to her or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the foregoing issues.

Analysis

Initially, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999); Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Service Connection Claims

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Service connection may also be granted when the evidence shows that a particular disability is proximately due to or aggravated by a disability for which service connection has already been established.  38 C.F.R. § 3.310(a).  Aggravation is present when there has been an increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  Id.

In addition to the foregoing, the applicable law and regulations do permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In April and May 2006, when the RO denied the Veteran's claims of service connection for disorders of the left elbow, right arm, right wrist, and right hand, the evidence on file consisted of the Veteran's service treatment records; records reflecting her treatment by private health care providers from May 1985 to March 1989; records reflecting her treatment by or through Providence Hospital from June 1990 through February 1991; records reflecting her treatment by or through Dr. T. C. from October 1993 through June 1994; records reflecting her treatment at or through the Whitehall Health Center from April 1995 through February 1997; records reflecting her VA treatment from October 1995 through June 2011; an August 1997 statement from a former employer; records reflecting her treatment at the Landrum Family Health Center from September 2001 through April 2002; records reflecting her treatment by or through Dr. E. P. from October 2003 through December 2005; and the reports of VA examinations performed in May 1983; June 1986; May 1990; November 1992; August 1997; February and May 2006.  

The service treatment records showed that in 1976, prior to service, the Veteran fractured her right radius and ulna.  However, during her January 1978 service entrance examination, it was noted that the injury had healed without residual disability and her upper extremities were found to be normal.  

During her service in April 1979, the Veteran was treated for reports of a right wrist injury, following a fall.  However, there was no diagnosis of a chronic, identifiable right wrist disorder.  Although she was treated for complaints of a dislocated left elbow in May 1980, there was no diagnosis of a chronic, identifiable left elbow disorder.  In October 1980, she was treated for human bite marks on her hands and wrists.  Again, however, there were no findings of a chronic, identifiable hand or wrist disorder.  During her December 1981 service separation examination, there were no complaints or clinical findings of a physical disability of any kind. 

When examined by the VA in August 1997, the Veteran complained of multiple joint pain suggestive of myositis.  However, that diagnosis was not confirmed.  At her VA examinations in May 2006, the Veteran demonstrated very minimal degenerative joint disease in the left elbow.  Despite that finding, the VA noted that a chronic, identifiable left elbow disorder had not been demonstrated in the service, and that the post-service evidence was similarly negative.   The record was also negative for any chronic, identifiable disorders of the right arm, right wrist, or right hand.  Absent such findings,  service connection was denied for the claimed disorders and, as noted above, those decisions became final.  The Veteran now seeks to reopen those claims.  During her video conference, she contended that those disorders were primarily the result of her service-connected low back disorder.  

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the veteran has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then proceed to evaluate the merits of the claim but only after insuring that the duty to assist the veteran in the development of her claims has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

Evidence added to the record since the RO's decisions in April and May 2006 consist of records reflecting her treatment by or through by Family Physicians of Landrum from October 2006 through August 2009; a June 2007 report from Open MRI of Simpsonville; the Veteran's records from the Social Security Administration; the July 2012 transcript of the Veteran's video conference with the undersigned Veterans Law Judge; a July 2012 medical form from the United States Department of Labor; an August 2012 statement from E. F. O.; a September 2012 report from W. M. D., D.C.; reports from a VA physician, dated in September 2012; records reflecting the Veteran's radiographic studies in September and October 2012; and reports of VA examinations performed in January, April, and June 2010; and April 2011.  

The evidence is new in the sense that it has not previously been before the VA. However, it is not material, as it does not relate to an unestablished fact necessary to substantiate the claim.  The evidence remains negative for a chronic, identifiable diagnosis of the right arm, right wrist, or right hand.  It also remains negative for any competent evidence of a nexus between the degenerative joint disease of the left elbow and the Veteran's service.  Although VA outpatient records, such as those dated in February and December 2009, show a diagnosis of fibromyalgia, there is no competent evidence that the disorder was manifested in or is in any way related to the Veteran's service which ended approximately 28 years earlier.  The record is similarly negative for any competent evidence that that disorder is proximately due to or has been aggravated by the Veteran's service-connected low back disorder.  See generally Morton v. Principi, 3 Vet. App. 508 (1992); Mingo v. Derwinski, 2 Vet. App. 51 (1992) (observing that evidence of a claimant's current condition is not generally relevant to the issue of service connection, absent some competent linkage to military service). 

In sum, the additional evidence is either cumulative or redundant of the evidence of record in April and May 2006.  Even when considered with the evidence previously of record, the additional evidence does not raise a reasonable possibility of substantiating the claims of entitlement to service connection for disabilities of the left elbow, right arm, right hand, and/or right wrist.  Therefore, the additional evidence does not meet the criteria to be considered new and material for the purpose of reopening those claims.  Accordingly, the prior denials of service connection are confirmed and continued for disabilities of the left elbow, right arm, right hand, and/or right wrist and the appeal is denied.  


The Increased Rating Claim

In December 2009, the Veteran filed a claim for an increased rating for her service-connected lumbar spine strain with degenerative disc disease.  At that time, it was rated as 40 percent disabling.  

From September 25, 1992 through November 22, 2005, a 40 percent rating was in effect for the Veteran's service-connected lumbosacral strain with radiculopathy.  

In a May 2010 rating decision, the RO granted service connection radiculopathy of the right and left lower extremities and granted separate 10 percent disability ratings for each, effective November 23, 2005.  The RO also granted entitlement to service connection for lumbosacral strain with degenerative disc disease and assigned a 40 percent disability rating, effective November 23, 2005.  

In its May 2010 rating decision, the RO proposed to reduce the Veteran's rating from 40 percent to 10 percent for her service-connected lumbosacral strain with degenerative disc disease.  The Veteran was informed of that proposal, as well as her appellate rights, including her right to a predetermination hearing.  However, she did not request a hearing.  

By a rating action in September 2013, after considering the evidence of record,  the RO reduced the Veteran's rating for lumbosacral strain with degenerative disc disease from 40 to 10 percent, effective December 1, 2010.  The Veteran disagreed with that reduction, and this appeal ensued.  In June 2011, during the course of the appeal, that rating was raised to 20 percent, however, the December 1, 2010 effective date was retained.  

The Veteran contends that the reduction of the service-connected disability rating from 40 percent to 20 percent for lumbosacral strain with degenerative disc disease was not warranted, because there was insufficient evidence to show that such disorder had materially improved and was reasonable certain to remain so under the ordinary conditions of life.  After reviewing the record, the Board will grant the appeal and restore the 40 percent rating.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of VA's Schedule For Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  Generally, the relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed (in this case, September 2003) until VA makes a final decision on the claim.  38 U.S.C.A. § 5110(b)(2)  (West 2002); 38 C.F.R. § 3.400(o)(2)  (2012).  

The Veteran's lumbosacral strain with degenerative disc disease may be evaluated in one two ways, either on the basis of the General Rating Formula for Injuries and Diseases of the Spine or on the basis of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The method selected will be that which results in the higher evaluation:  

General Rating Formula for Diseases and Injuries of the Spine

The noted ratings may be assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

A 20 percent rating is warranted when Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis

A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, when forward flexion of the thoracolumbar spine is accomplished to 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, are to be evaluated under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  


Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

For the purpose of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

When evaluating on the basis of chronic manifestations, orthopedic disabilities are to be evaluated using criteria for the most appropriate orthopedic diagnostic code or codes.  Neurologic disabilities were to be separately evaluated using criteria for the most appropriate neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, DC 5293, Note (2). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 U.S.C.A. 5112(b)(6)) 38 C.F.R. § 3.105(e).  

In an advance written notice concerning a proposed reduction, the beneficiary will be informed that he or she will have an opportunity for a predetermination hearing, provided that a request for such a hearing is received by VA within 30 days from the date of the notice. If a predetermination hearing is not requested, the final action will be based solely upon the evidence of record.  The effective date of final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(i).

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio. Greyzck v. West, 12 Vet. App. 288, 292 (1999).

At the time it was reduced, the 40 percent rating for lumbosacral strain with degenerative disc disease had been in effect for more than 5 years.  Such ratings, may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish or continue the higher evaluation.  38 C.F.R. § 3.344(a).  Even though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id. 

The VA obtained or ensured the presence of records reflecting the Veteran's treatment February to December 2009.  In January 2010, a VA examination was performed to determine the severity of the Veteran's low back disorder.  

The VA outpatient treatment records show that the Veteran was being followed for low back pain and sciatica and that she had been prescribed pain medication.  

During the January 2010 VA examination, the Veteran reported daily low back pain aggravated by weather changes and activity.  For example, she noted that standing on concrete floors in her work in a delicatessen aggravated her spine.  She further noted that at times, it affected her ability to walk.  However, she denied the use of any assistive devices.  She reported that physical therapy increased her back symptoms.  She stated that she was not employed but felt that she could be.  She denied the presence of any incapacitating episodes during the previous 12 months.  

On examination, the Veteran demonstrated the following range of lumbar spine motion:  flexion to 68 degrees; extension to 12 degrees; lateral flexion to 22 degrees bilaterally; and rotation to 40 degrees.  She reported pain throughout all ranges of motion but no muscle spasms or tenderness to palpation.  Her lower extremity strength was normal at 5/5; however, her straight leg raising was reduced.  There were sensory deficits in her thighs, and her deep tender reflexes were reduced symmetrically.  Repetitive motion produced no change in either her pain level or range of motion, and the Veteran denied any flare-ups of pain.  

A prior MRI reportedly showed retrolisthesis from L5 to S1.  There was moderate disc degeneration and a large broad-based disc protrusion with osteophyte development and neuroforaminal stenosis, bilaterally.  

In May 2010, the RO proposed a rating reduction for the Veteran's service-connected low back disorder from 40 to 10 percent.  The RO properly notified the Veteran of that proposal and her right to a predetermination hearing.  However, she did not request such a hearing.  
Following its May 2010 proposal, the RO received evidence reflecting the Veteran's VA treatment in June 2007 and from December 2009 through September 2010, as well as the report of a VA neurologic examination, which had been performed in April 2010.  

The additional evidence showed that from December 2009 through September 2010, the Veteran continued to be followed by the VA, in part, for her service-connected low back disorder.  She continued to use pain medication, and in December 2009 and March 2010, she was treated by the VA for exacerbations of her degenerative disc disease.  In December 2009, she was prescribed additional medication for her back.  She was instructed to not remain sedentary but to perform activity as tolerated.  In March 2010, she was tender to palpation and ambulated gingerly.  She was issued a TENS unit for the pain.  

During an April 2010 VA neurologic examination, low back pain, pain and numbness in her thighs and numbness in her feet and toes.  She stated that most of the time, her low back pain was independent of that affecting her lower extremities.  The actual low back pain was reportedly mild in degree.  At the time of the examination, the Veteran was not working.  

On examination, the Veteran walked without difficulty.  When bending over, was able to bring her fingertips to within one foot of the floor, however, she did complain of pain.  In the sitting position, straight leg raising did not elicit sciatic pain.  Her strength was preserved in her upper and lower extremities.  Her deep tendon reflexes were 2+ and normal at both knees and 1+ in both ankles.  She reported sensory deficits in the anterolateral aspect of both knees.  

In September 2010, based on the foregoing evidence, the RO reduced the Veteran's rating from 40 percent to 10 percent for her service-connected low back disorder.  That rating became effective December 1, 2010.  By a rating action in June 2011, that rating was increased to 20 percent.  However, the effective date was retained.   

The rating reduction effected in September 2010 appears to have been based primarily on the results of the VA examinations in January and April 2010.  The RO also cited the results of a VA examination from 2006.

While the results of the VA examinations do not meet the schedular criteria for a 40 percent rating based upon limitation of motion or incapacitating episodes, the VA treatment records show that the Veteran continued to be followed for her low back disorder.  During that time, she sustained at least two excerbations of back pain.  Not only was she prescribed additional pain medication, she was issued a TENS unit due to the exacerbations.  Such circumstances suggest that even though the Veteran did not meet the limitation of motion criteria or number of exacerbations, the severity and duration of her back symptoms may have been worse than was reflected at the time of her VA examinations.  The treatment records tend to balance the VA examination reports as to whether a reduced rating was warranted.  

Reasonable doubt remains as to whether there has been a sustained, material improvement in the level of impairment attributable to the Veteran's lumbosacral strain with degenerative disc disease.  Under such circumstances, the applicable VA  regulations support restoration of the 40 percent rating.  38 C.F.R. § 3.344(b).  To that extent, the appeal is granted.  However, that does not end the inquiry.  

The Veteran maintains that the rating for her service-connected back disorder does not adequately reflect the level of impairment  caused by that disability.  Accordingly, she maintains that a rating in excess of 40 percent is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  To that extent, the appeal will be denied.  

The evidence shows that the Veteran continues to be followed by VA for her low back disorder.  During a November 2011 VA examination, she continued to complain of pain for which she took medication.  She stated that she was unable to walk more than a moderate distance.  She had antalgic gait but did not use any assistive devices, such as a crutch or cane.  However, she remained continent in her bowel and bladder.  She remained employed as a convenience store clerk, and it was noted that her back disorder did not affect her occupation.  She also remained independent in the performance of her activities or daily livings, and it was noted that she had not been prescribed bed rest during the previous 12 months.  In addition, she did not have ankylosis of the entire thoracolumbar spine.  She was able to flex the spine from at least 0 to 46 degrees and demonstrated a combined range of lumbar spine motion of at least 167 degrees.  

During the examination, the Veteran demonstrated deficits in strength, reflexes, and sensation.  However, they were associated with her radiculopathy of the lower extremities for which she has separate ratings.  To rate those manifestations in conjunction with the Veteran's service-connected back disorder would constitute the prohibited practice of pyramiding and will not be performed here.  38 C.F.R. § 4.14 (2013).  

While radiographic studies are positive for retrolisthesis, the Veteran does not demonstrate unfavorable ankylosis of the entire thoracolumbar spine, nor has the Veteran had incapacitating episodes with a total duration of at least six weeks during the past 12 months.  The pain she experiences is an important factor in rating her low back disability.  38 C.F.R. § 4.59.  Although it does limit her range of back motion and is, in part, responsible for her antalgic gait, it does not meet or more nearly approximate the criteria for a higher rating.  She does not demonstrate other factors, such as crepitus, muscle spasm, heat, discoloration, or swelling, which would assist in the identification.  In addition, she does not require a brace or other back support, nor does she require any aids to ambulation.  Therefore, the Board finds that the Veteran's pain is contemplated by her current evaluation.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997) (The rating schedule does not require a separate rating for pain alone.).  For these reasons, the Board finds that a 40 percent schedular evaluation, and no more, is warranted for the Veteran's service-connected low back disorder.  

In arriving at the Veteran's claim for a higher rating, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim. In this case, the preponderance of the evidence is against the Veteran's claim for a rating in excess of 40 percent for her service-connected low back disorder.  . Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102. 

Finally, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected lumbosacral strain with degenerative disc disease.  38 C.F.R. § 3.321(b)(1) (2013).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114  (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected low back disability is manifested, primarily, by signs and symptoms such as pain and limitation of motion which reportedly impair her ability to stand and walk for long periods.  (See, e.g., May 2010 VA progress note and June 2011 statement in support of claim).  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  As noted above, the diagnostic codes in the rating schedule corresponding to disabilities of the low back provide disability ratings on the basis of limitation of motion and incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  The rating schedule further contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

The schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's lumbosacral strain with degenerative disc disease because the rating criteria reasonably describe her disability level and symptomatology.  Thun, 22 Vet. App. at 115.
  
With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that she has missed significant amounts or work or has resulted in any hospitalizations.  Therefore, the Board finds the Veteran's service-connected low back disability does not result in marked interference with employment or frequent periods of hospitalization.  Thus, even if her disability picture was exceptional or unusual, referral would not be warranted.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321(b)(1).  


ORDER

New and material evidence not having been received, the request to reopen a claim of entitlement to service connection for a left elbow disability is denied .  

New and material evidence not having been received, the request to reopen a claim of entitlement to service connection for a right arm disability is denied .  

New and material evidence not having been received, the request to reopen a claim of entitlement to service connection for a right wrist disability is denied .  

New and material evidence not having been received, the request to reopen a claim of entitlement to service connection for a right hand disability is denied .  

The criteria have been met for restoration of a 40 percent rating for lumbosacral strain with degenerative disc disease, effective December 1, 2010.  

The criteria have not been met for a rating in excess of 40 percent rating for lumbosacral strain with degenerative disc disease.  



REMAND

The Veteran's claims of entitlement to service connection for a cervical spine disorder and a thoracic spine disorder and entitlement to a TDIU, as well as the potential claims of entitlement to for increased ratings for radiculopathy of the left and right lower extremities, are REMANDED to the AOJ for the following actions:

1.  The AOJ must arrange for the Veteran to have orthopedic and neurologic examinations to determine the nature and etiology of any cervical and thoracic spine disorders found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If cervical and/or thoracic spine disorders are diagnosed, the VA examiner must identify and explain the elements supporting each diagnosis. 

The VA examiner must render opinions as to whether any cervical spine disorder and/or any thoracic spine disorder are the result of any incident during the Veteran's service.  

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion.  However, his or her attention is drawn to the following:
a.  The Veteran complained of back and neck pain in the service in September 1979, and a sore neck in February 1981.

b.  In October and December 1993, Dr. T. C. reported that the Veteran complained of back and neck pain, and Dr. C stated that the Veteran had a strain pattern in her cervical, thoracic, and lumbar spines.

c.  Following an August 1997 VA examination of the Veteran's spine, it was noted that the Veteran had chronic cervical and thoracolumbar spine pain manifested primarily by spasm.

d.  During treatment in December 2008 at the Family Physicians of Landrum, the Veteran was found to have degenerative disc disease and cervical myelopathy.  

e.  During VA treatment in November 2009, the Veteran was found to have a neck mass, and in January 2010, a VA ultrasound revealed a complex mixed solid and multicystic nodule involving the right thyroid lobe.  A biopsy was negative.  

f.  In December 2009, the Veteran was treated by VA for any exacerbation of known degenerative disc disease of the thoracic and lumbar spines.  
g.  In February 2013, the Veteran's treating chiropractor W. M. D., D.C., reported that the Veteran's X-rays showed thoracic scoliosis with decreased intervertebral disc space and a reversed cervical curve with osteophytic spurring.  Dr. D. stated that those abnormalities may have begun on active duty.  

The examiner(s) must also render opinions as to whether the Veteran's cervical and/or thoracic spine disorders are proximately due to or have been aggravated by her service-connected lumbosacral strain with degenerative disc disease.  

In rendering his or her opinion regarding secondary service connection, the VA examiner's attention is referred to Dr. D.'s February 2013 notation that it was common for cervical issues to present with lower spine symptomatology.  

With respect to ALL OPINIONS, the VA examiner(s) must state HOW AND WHY he or she reached the opinion they did.  If the examiner is unable to render an opinion without resort to SPECULATION, he or she must state why that is so.  

2.  When the actions requested in part 1 have been completed, the AOJ must arrange for the Veteran to have a comprehensive examination to determine the impact of her service-connected disabilities on her ability to work.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

In reviewing the Veteran's claims folder, the VA examiner's attention is drawn to the following:

a.  A 60 percent rating is currently in effect for the following service-connected disorders:  migraine-type headaches, evaluated as 30 percent disabling; lumbosacral strain with degenerative disc disease, evaluated as 20 percent disabling; right lower extremity radiculopathy, evaluated as 10 percent disabling; left lower extremity radiculopathy, evaluated as 10 percent disabling; and a left shoulder dislocation, evaluated as noncompensable.  

b.  From 1994 through 1999, the Veteran was employed  primarily as a clerk in convenience stores and fast food restaurants.  From April 2001 through December 2009, she was an assistant delicatessen/bakery manager in a grocery store.  

c.  From August 1996 to February 1997, the Veteran's  was employed as a clerk and operated a cash register, stock shelves, dispensed ice cream, and cleaned up.  Her employer reported that she could not perform the work due to her back.

d.  In August 2010, the Social Security Administration denied the Veteran's claim for disability benefits.  

e.  During her July 2012 hearing, the Veteran testified that she worked at a convenience store.  She stated that she could not lift more than 5 pounds, stand for more than 10 minutes, or sit for more than 15 minutes.  

Following the examination, the VA examiner must render opinions as to whether the Veteran is prevented from securing or following a substantially gainful occupation due SOLELY to any or all of her service-connected disabilities.  In rendering his or her opinion, the VA examiner must consider the following:

a.  Substantially gainful employment is that which is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides. 

b.  Any consideration as to whether the veteran is unemployable is based upon the Veteran's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person. 

c.  Advancing age and nonservice-connected disability may not be considered in the determination of whether a veteran is entitled to TDIU.  

d.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

With respect to ALL OPINIONS, the VA examiner(s) must state HOW AND WHY he or she reached the opinion they did.  If the examiner is unable to render an opinion without resort to SPECULATION, he or she must state why that is so.  

3.  The Veteran is advised that it is her responsibility to report for all scheduled VA examinations and to cooperate in the development of her claims.  The consequences for the failure to report for a VA examination without good cause may include denial of the claim.  

In the event that the Veteran does not report for a scheduled VA examination, a copy of the notice informing her of the date, time, and location of the examination must be associated with the claims file.  If that notice was returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.  

4. When the actions requested in parts 1 and 2 have been completed, the AOJ must undertake any other indicated development. Then, the AOJ must readjudicate the issues of entitlement to service connection for a cervical spine disorder; entitlement to service connection for a thoracic spine disorder; and entitlement to a TDIU.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

5.  The AOJ must issue a Statement of the Case pertaining to its May 2010 rating decision which denied the Veteran's claims of entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity and entitlement to a rating in excess of 10 percent for the right lower extremity.  

IF, AND ONLY IF, the Veteran files a timely substantive appeal, those issues should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless she is notified to do so.  However, she is advised that she has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


